toa-/r
                              ELECTRONIC RECORD




COA # 14-14-00867-CR                                        OFFENSE: Unauthorized Use of a Vehicle


STYLE: Edward Rov Newsome v The State of Texas             COUNTY: Harris

                                                                            ,th r>:.
COA DISPOSITION: Dismissed                                  TRIAL COURT: 179™   District Court


DATE: December 09, 2014   Publish: No                     TC CASE #:441673




                             IN THE COURT OF CRIMINAL APPEALS




STYLE: Edward Rov Newsome v The State of Texas

CCA#


         PRO S£                   Petition       CCA Disposition:       WZ^lf
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

          R£Fu$in>                               JUDGE: _

DATE:      03   li$l&>*                          SIGNED:.                       PC:

JUDGE:        fM. UfAAM^—                        PUBLISH:                        DNP:




                                                                                        MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                                ELECTRONIC RECORD